16-3900-cv
Kinojuz I.P. v. Oulian Doubinine, et al.


                                    UNITED STATES COURT OF APPEALS
                                        FOR THE SECOND CIRCUIT

                                           SUMMARY ORDER

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A
SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY
FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1.
WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST
CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION
ASUMMARY ORDER@). A PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY OF IT ON
ANY PARTY NOT REPRESENTED BY COUNSEL.

        At a stated term of the United States Court of Appeals for the Second Circuit, held at the
Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York, on the
28th day of November, two thousand seventeen.

PRESENT:              PIERRE N. LEVAL,
                      PETER W. HALL,
                              Circuit Judges,
            COLLEEN MCMAHON,
                              District Judge.
___________________________________________

KINOJUZ I.P., a company under the laws of
Kazakhstan,

                                            Plaintiff-Appellee,

                      v.                                                                 No. 16-3900-cv

IRP INTERNATIONAL INC., a New York
corporation, OULIAN DOUBININE, IGOR
ERLIKH, both residents of New York State,

                              Defendants-Appellants.†
___________________________________________

FOR DEFENDANTS-APPELLANTS:                                    IGOR ERLIKH, pro se, (Oulian Doubinine, pro
                                                              se, on the brief), Brooklyn, N.Y.

FOR PLAINTIFF-APPELLEE:                                       GEORGE LAMBERT, Law Offices Lambert &
                                                              Associates, Washington, D.C.



  Chief Judge Colleen McMahon, of the United States District Court for the Southern District of New York, sitting by
designation.
†
  The Clerk of the Court is directed to amend the official caption as noted.
        Appeal from a judgment of the United States District Court for the Eastern District of New

York (Pohorelsky, M.J.).


        UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND

DECREED that the judgment of the magistrate judge is AFFIRMED.

        Appellants Igor Erlikh and Oulian Doubinine, proceeding pro se, appeal a judgment

against them for fraudulent misrepresentation, money had and received, and unjust enrichment.

Kinojuz I.P. (“Kinojuz”), a Kazakhstani movie production company, sued Erlikh and Doubinine in

connection with a movie financing agreement pursuant to which Kinojuz provided money to

Erlikh and Doubinine that they promised to “multiply” and return. Following a bench trial, the trial

court judge found that Erlikh and Doubinine had misrepresented their ability to generate financing

for the movie and spent Kinojuz’s money on personal expenses. The magistrate judge awarded

Kinojuz compensatory damages and also granted Kinojuz a declaratory judgment determining that

Kinojuz did not owe Erlikh money for an alleged separate agreement concerning the sale of

medical supplies. We assume the parties’ familiarity with the underlying facts, the procedural

history of the case, and the issues on appeal.

        As an initial matter, Kinojuz’s argument that it is entitled to punitive damages is not

properly before us because Kinojuz did not cross-appeal. See, e.g., Standard Inv. Chartered, Inc. v.

Nat’l Ass’n of Sec. Dealers, Inc., 560 F.3d 118, 126 (2d Cir. 2009) (“An appellee may not seek to

enlarge its rights under a judgment on appeal without taking a cross-appeal.”). We will not

consider it further.

        With regard to the issue on appeal, we review the magistrate judge’s legal conclusions de

novo and findings of fact for clear error. L.I. Head Start Child Dev. Servs., Inc. v. Econ.

Opportunity Comm’n of Nassau Cnty., 710 F.3d 57, 65 (2d Cir. 2013). We review the magistrate




                                                 2
judge’s evidentiary rulings for abuse of discretion. Warren v. Pataki, 823 F.3d 125, 137–38 (2d

Cir. 2016).

       First, the magistrate judge did not abuse his discretion by excluding from evidence certain

alleged contract amendments. Erlikh and Doubinine never provided a certified translation of these

contract amendments. Further, Erlikh and Doubinine failed to provide Kinojuz with the pages of

the amended contract they intended to use at trial, thereby thwarting the magistrate judge’s attempt

to have the parties agree on a translation. Finally, Erlikh and Doubinine did not seek to introduce

the contract amendments when they presented their case at trial.

       Second, the magistrate judge did not clearly err in interpreting emails from Kinojuz’s

principal to Erlikh. Although Kinojuz’s principal referred to agreements about medical supplies

and laboratories in the emails, he also stated that any such agreements were separate from the

agreement governing Kinojuz’s movie.

       Finally, reviewing de novo the lower court’s legal conclusions, we find there is no merit to

Erlikh and Doubinine’s challenges to the magistrate judge’s ruling for Kinojuz on the fraudulent

misrepresentation, money had and received, and unjust enrichment claims. Contrary to Erlikh and

Doubinine’s arguments, the magistrate judge did not rely upon findings concerning Doubinine’s

connections to the movie industry, Erlikh’s wealth, or Erlikh’s criminal history, nor did he rely on

findings about whether Erlikh’s company was prevented from meeting its obligations. Rather, the

magistrate judge relied upon well-supported findings that Erlikh and Doubinine made false

representations about how they intended to use Kinojuz’s money and about Erlikh’s ability to raise

the money. The magistrate judge, moreover, did not clearly err in finding that Kinojuz suffered

damage as a result.




                                                 3
       We have considered all of Appellants’ remaining arguments and find them to be without

merit. Accordingly, we AFFIRM the judgment of the district court.

                                           FOR THE COURT:
                                           Catherine O’Hagan Wolfe, Clerk




                                              4